UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1628


LENIR RICHARDSON,

                    Plaintiff - Appellant,

             v.

STRAYER UNIVERSITY; FED LOAN SERVICING; NAVIENT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-01014-CMH-TCB)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se. Zachary Stevens Stinson, OGLETREE DEAKINS
NASH SMOAK & STEWART, PC, Washington, D.C.; Timothy Joseph McEvoy,
CAMERON MCEVOY, PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lenir Richardson seeks to appeal the district court’s order granting the Defendants’

motion to dismiss and dismissing her complaint. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 31, 2018. The notice

of appeal was filed on May 31, 2018. Because Richardson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we grant Navient

Corporation’s motion to dismiss the appeal and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2